Name: Council Regulation (EEC) No 1869/87 of 30 June 1987 amending Regulation (EEC) No 1569/72 laying down special measures for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  economic structure
 Date Published: nan

 No L 176 / 30 1 . 7 . 87Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1869 / 87 of 30 June 1987 amending Regulation (EEC) No 1569/ 72 laying down special measures for colza , rape and sunflower seed systems and to adapt Article 2 of Regulation (EEC) No 1569 / 72 accordingly , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation 136 / 66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 1454 / 86 ( 2 ), and in particular Article 36 thereof, Having regard to the proposal from the Commission , Whereas Article 2a of Regulation (EEC) No 1569 / 72 ( 3 ), as last amended by Regulation (EEC) No 1474 / 84 ( 4 ), includes a derogation which elapses at the end of the 1986 / 1987 marketing year ; whereas , taking account of Council Regulation (EEC) No 1677 / 85 of 11 June 1985 on monetary compensatory amounts in agriculture ( 5 ), as last amended by Commission Regulation (EEC) No 90 / 87 ( 6 ), this could result in different agri-monetary systems in agriculture ; whereas it is necessary to make provision for a certain homogeneity in the agrimonetary HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 2 ( 1 ) of Regulation (EEC) No 1569 / 72 : 'However , the central rates referred to in points ( a ) and (b) of the first subparagraph shall , where appropriate , be multiplied by a coefficient equal to the correcting factor referred to in Article 6 of Regulation (EEC) No 1677 / 85 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1987 . For the Council The President P. DE KEERSMAEKER ( J ) OJ No L 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 133 , 4 . 5 . 1986 , p. 8 . ( 3 ) OJ No L 167 , 25 . 7 . 1972 , p. 9 . ( 4 ) OJ No L 143 , 30 . 5 . 1984 , p. 4 . ( 5 ) OJ No L 164 , 24 . 6 . 1985 , p. 6 . ( 6 ) OJ No L 13 , 15 . 1 . 1987 , p. 12 .